Citation Nr: 1756235	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  08-24 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial increased rating for posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling prior to June 14, 2016, and as 70 percent disabling therefrom.

2.  Entitlement to an effective date earlier than June 9, 2008, for the grant of a total disability rating, based on individual unemployability, due to service-connected disabilities (TDIU), to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Daniel F. Smith, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2007 and February 2009 rating decisions of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified before the undersigned at a September 2009 Video Conference hearing.  A copy of the hearing transcript is of record.

The issues on appeal were remanded by the Board in February 2010 to obtain medical records utilized in a disability determination by the Social Security Administration and insure that the Veteran had been provided appropriate statutory notifications.  These were accomplished and the case was returned to the Board.

In a February 2014 decision, the Board denied the issues on appeal.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court), and the Board's decision was vacated in December 2014, pursuant to a November 2014 Joint Motion for Remand (JMR).  

In May 2015, the Board denied the issues on appeal again.  Once again, the Veteran appealed the Board's denial to the Court, and the Board's decision was vacated in November 2015, pursuant to a November 2015 JMR.  The case has been returned to the Board for further appellate action.

In an April 2017 statement, the Veteran's attorney requested that the record be held open for an additional 90 days, until July 17, 2107, for the submission of additional argument and evidence.  On May 24, 2017, the Board granted the attorney's April 2017 request for an extension of time, giving him until August 24, 2017, to submit additional evidence and argument.  In a Board decision dated on July 10, 2017, the Board denied the issues noted above on the title page.  In correspondence dated on August 18, 2017, the Veteran's attorney representative filed a motion to vacate the July 2017 Board decision as to the claims noted above on the title page.  The motion to vacate is granted below.


FINDINGS OF FACT

1.  On July 10, 2017, the Board issued a decision denying entitlement to an initial increased rating for PTSD, evaluated as 50 percent disabling prior to June 14, 2016, and as 70 percent disabling therefrom, and entitlement to an effective date earlier than June 9, 2008, for the grant of a TDIU.

2.  In April 2017, prior to the July 10, 2017 Board decision, the Veteran, through his attorney, had requested that the record be kept open for 90 days so that he could submit evidence in support of his claims.  The Board decision was issued prior to expiration of the 90 day period, thus depriving the Veteran of the full amount of time to submit pertinent evidence.


CONCLUSION OF LAW

The criteria to vacate the July 10, 2017 Board decision that denied entitlement to an initial increased rating for PTSD, evaluated as 50 percent disabling prior to June 14, 2016, and as 70 percent disabling therefrom, and entitlement to an effective date earlier than June 9, 2008, for the grant of a TDIU, have been met.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.904 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VACATUR

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C. § 7104 (a) (2012); 38 C.F.R. § 20.904 (2017). 

On July 10, 2017, the Board issued a decision denying entitlement to an initial increased rating for posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling prior to June 14, 2016, and as 70 percent disabling therefrom, and entitlement to an effective date earlier than June 9, 2008, for the grant of a TDIU.  In an April 2017 statement, prior to the July 10, 2017 Board decision, the Veteran's attorney requested that the record be held open for an additional 90 days, until July 17, 2107, for the submission of additional argument and evidence.  On May 24, 2017, the Board granted the attorney's April 2017 request for an extension of time, giving him 90 days from the date of the letter granting the extension.  Therefore, as the Veteran's attorney states in his August 2017 motion to vacate the Board's July 10, 2017 decision, the Veteran's deadline to submit argument and evidence was actually August 22, 2017.  Therefore, the Board decision was issued prior to expiration of the 90 day period, thus depriving the Veteran of the full amount of time to submit pertinent evidence. 

In order to ensure due process, the July 10, 2017 Board decision, which denied entitlement to initial increased ratings for PTSD, evaluated as 50 percent disabling prior to June 14, 2016, and as 70 percent disabling therefrom, and entitlement to an effective date earlier than June 9, 2008, for the grant of a TDIU, will be vacated. 

The Veteran and his attorney representative will be entitled to submit additional evidence and/or argument within the requested 30 days of the Vacatur.  



ORDER

The July 10, 2017, Board decision that denied entitlement to an initial increased rating for PTSD, evaluated as 50 percent disabling prior to June 14, 2016, and as 70 percent disabling therefrom, and entitlement to an effective date earlier than June 9, 2008, for the grant of a TDIU, is vacated.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


